Citation Nr: 1139209	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 19, 1978 to February 9, 1979, and on active or inactive duty for training from June 21, 1979 to July 7, 1979 and from June 12, 1980 to June 28, 1980, with additional service in a reserve component.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Waco, Texas and Muskogee, Oklahoma (RO). Jurisdiction of the case has been transferred to the RO in Muskogee, Oklahoma.

During his September 2011 hearing before the Board, the Veteran testified that he experienced bleeding gums and headaches ever since his military service.  Accordingly, the issues of entitlement to service connection for bleeding gums and headaches have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss and a psychiatric disorder, to include as secondary to a service-connected disorder, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's current left knee disorder is related to his military service or to any incident therein.

CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2006, December 2006, October 2008, and November 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial 

adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's November 2006 and October 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue decided herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

As part of the Veteran's service treatment records may be missing in this case, the Board recognizes that there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds the heightened duty to assist the Veteran is satisfied in this case.  The RO has made all reasonable attempts to obtain the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's active and inactive duty service treatment records, as well as clinical records from Ft. Leonard Wood Base Hospital relating to the Veteran's claimed left knee injury in 1978, were requested in November 2006 and January 2007 from the National Personnel Records Center (NPRC).  Responses from the NPRC dated in January 2007 reported that no records were located from the Ft. Leonard Wood Base Hospital.  Accordingly, the RO, in a February 2007 letter, properly notified the Veteran of these circumstances and the types of alternative evidence that could be submitted in support of the Veteran's claim.  38 C.F.R. § 3.159(e).  Based on the Veteran's response in May 2007, the RO 

also requested the Veteran's reserve service records the state Adjutant General in June 2007, and associated with the claims file the records received from his reserve component.

The Board finds that a VA examination is not required in this matter.  The competent evidence of record does not suggest a link between the Veteran's current left knee disorder and his military service, and continuity of symptomatology has not been shown.  The Veteran's available service treatment records, to include his January 1984 separation physical, are completely silent as to any complaints or diagnosis of a knee disorder.  While the Veteran contends that his current left knee disorder resulted from an in-service trauma to the knee during his basic training, the objective medical of record indicates otherwise.  The first documented evidence of knee disorder is dated in February 2008, noting pain and swelling of the left knee, approximately 30 years after the claimed knee injury on active duty for training.  Thus, a VA medical examination addressing the etiology of a left knee disorder is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served on active duty for training from September 19, 1978 to February 9, 1979.  His service personnel records reflect that he has additional active or inactive duty for training service from June 21, 1979 to July 7, 1979, and from June 12, 1980 to June 28, 1980, while was serving in the state National Guard from August 1978 to May 1985.

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of any knee disorder.  His January 1984 separation examination noted that the Veteran's lower extremities were normal.  On the report of medical history, the Veteran denied any "trick" or locked knee, and did not otherwise report any other symptoms or complaints of any knee condition.

After separation from military service, a February 2008 VA treatment report shows swelling and pain of the left knee, with loss of stability and buckling of the knee 

when walking.  June 2008 VA treatment records reflect the Veteran's continuing complaint of left knee pain.  The Veteran reported that he hurt his left knee in basic training and the knee pain existed since that time.  The assessment was tibial tubercle apophysitis.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a left knee disorder.  There is a currently diagnosed left knee disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, service treatment records did not demonstrate complaints of or treatment for any knee disorder.  On the January 1984 separation examination, no knee condition was reported and no knee abnormalities were found on clinical examination.

The Board has considered lay statements by the Veteran that he injured his left knee in basic training.  These statements may be competent evidence that such an incident occurred.  Moreover, the Board has no reason to doubt the credibility of the Veteran's statements as to the claimed left knee injury in basic training.

Nevertheless, while the Veteran's statements are competent and credible evidence of the occurrence of the claimed in-service left knee injury, they are not competent evidence to show that the Veteran's current left knee disorder was caused by such incident in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); but see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran has claimed that his left knee has bothered him since the injury in service, these statements are inconsistent with his service separation examination, at which time he indicated that he did not have a knee disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician in orthopedics.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  While the lack of notion in the official record contemporaneous with the alleged trauma is not fatal to the Veteran's claim, the clinical findings at service separation specifically found no lower extremities abnormalities by which continuity of symptomatology is demonstrated.  The absence of any treatment or even reference to knee problems for almost 30 years, along with the examination findings of no knee abnormalities on service separation, is far more probative on this issue.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Veteran's statements on causation do not establish a link between his current left knee disorder and his military service.  Accordingly, service connection for a left knee disorder is not warranted.  

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left knee disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Veteran contends that the onset of his hearing loss was during his basic training in 1978, while serving on active duty for training.  During the September 2011 Board hearing, the Veteran testified that he was exposed to noise from M60 and M70 caliber machine guns.  He stated that his hearing worsened over time while serving in the reserve on inactive duty for training during which time he was regularly exposed to noise from weapon firings and M88 gun tanks.

On the Veteran's enlistment audiological evaluation in August 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
*
10
10
LEFT
10
*
*
10
0
(*: number noted not legible)

On an audiological evaluation in March 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
15
5
5
10
LEFT
15
15
5
10
10

The Veteran's January 1984 examination noted pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
30
25
40
45
40

The medical evidence of record subsequent to service separation shows a currently diagnosis of bilateral sensorineural hearing loss.

Based on the foregoing evidence, the Board finds that a VA audiology examination is required in this case.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has provided lay testimony regarding his military noise exposure and observable symptoms of decrease in hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding 

that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to artillery noise or a decrease in hearing.); Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran's periods of service that have been verified as active duty or inactive for training were from September 19, 1978 to February 9, 1979, from June 21, 1979 to July 7, 1979, and from June 12, 1980 to June 28, 1980, the Veteran testified during his September 2011 Board hearing that he had no significant civilian noise exposure while he was on inactive duty service.  Specifically, he reported having worked as a security guard, cook, and mover during the time periods he was not serving on active or inactive duty for training.  Comparing the audiometric results on his August 1989 enlistment physical and January 1984 separation physical examinations, an upward threshold shift is noted in the higher frequencies.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service).  However, no VA examination has been accomplished in conjunction with the Veteran's service connection claim for bilateral hearing loss.  

Accordingly, based on the lay testimony provided by the Veteran regarding his history of inservice noise exposure and observable symptoms that he experienced since his active duty for training service, the Veteran must be afforded a VA audiology examination to determine the etiology of any current hearing loss found.

The Veteran also seeks entitlement to service connection for a psychiatric disorder, to include as secondary to his a service-connected disorder.  At his September 2011 Board hearing, the Veteran contended that his depression is related to his hearing loss as he is not able to communicate, which caused depressed mood.  Accordingly, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to bilateral hearing loss, must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined "when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The medical evidence of record reflects that the Veteran is currently taking medication for depression.  The Veteran has never been provided with a VA psychiatric examination in relation to his claim.  Based on the Veteran's lay testimony regarding the symptoms of his depression, he should be afforded a medical examination to determine whether current depression is caused or aggravated by his military service or any service-connected disorder.  See McLendon, 20 Vet. App. at 84.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for her bilateral hearing loss and psychiatric disorder since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate VA audiological examination to determine the etiology of any current hearing loss found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, to include the objective medical findings in the service treatment records, statements of the Veteran, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, the examiner must render an opinion as to whether any degree of the Veteran's bilateral hearing loss is related to his periods of active duty and inactive for training service from September 19, 1978 to February 9, 1979, from June 21, 1979 to July 7, 1979, and from June 12, 1980 to June 28, 1980, to include as due to noise exposure.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The Veteran must also be afforded a VA examination to determine the etiology of any current psychiatric disorder found.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, as well as the Veteran's lay statements in the claims file, the examiner must state whether any current psychiatric disorder is related to the Veteran's active duty and inactive for training 

service from September 19, 1978 to February 9, 1979, from June 21, 1979 to July 7, 1979, and from June 12, 1980 to June 28, 1980.  The examiner must also indicate whether any degree of the Veteran's current psychiatric disorder is due to or aggravated by any service-connected disorder.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim 

remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


